                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

  UNITED STATES OF AMERICA                      )
                                                )        Case No. 4:19-cr-20
  v.                                            )
                                                )        Judge Travis R. McDonough
  ANTHONY GLENN BEAN and                        )
  ANTHONY DOYLE FRANKLIN BEAN                   )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



        Before the Court is the parties’ joint motion for bench trial and to conduct hearing by

 video conferencing. (Doc. 50.) The Court will convene a video conference on June 18, 2020, at

 3:30 p.m. Instructions for the video conference will follow by e-mail.

        SO ORDERED.


                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




Case 4:19-cr-00020-TRM-CHS Document 51 Filed 06/11/20 Page 1 of 1 PageID #: 221
